Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 1 of 25 Page ID #:358



   1 Gregory B. Beam (SBN 102443)
     Mark D. Alpert (SEN: 138152)
   2 GREGORY BEAM & ASSOCIATES, INC.
     23113 Plaza Pointe Drive, Suite 100
   3 Laguna Hills, CA 92653
     (949) 598-5800
   4 malpert@beamlaw.net

    5 Attorneys for Plaintiffs
        Michael Windeler, Karen Windeler, Joy Salemi,
   6    Jeff Schneider, Edna Schneider, Barbara Knight,
        Kent Knight, Bruce DePaola, Terri DePaola
   7

    8                  UNITED STATES DISTICT COURT OF CALIFORNIA
   9                          CENTRAL DISTRICT OF CALIFORNIA
   10

   11 MICHAEL WINDELER, KAREN                   )           Case No.2: 19-cv-06325-DSF(JEMx)
      WINDELER, JOY SALERNI, JEFF               )
   12 SCHNEIDER, EDNA SCHNEIDER,                )
      BARBARA KNIGHT, KENT                      )           PLAINTIFFS' OPPOSITION TO
   13 KNIGHT, BRUCE DEPAOLA,                    )           MOTION TO DISMISS OF
      TERRIDEPAOLA,                             )           DEFENDANT COUNTY OF SAN
   14                                           )           LUIS OBISPO
              Plaintiffs and Petitioners,       )
   15                                           )           Date:     October 7, 2019
        vs.                                     )           Time:     1:30 p.m.
   16                                           )           Location: Courtroom 7D
      CAMBRIA COMMUNITY                         )                     First Street S::ourthouse
   17 SERVICES DISTRICT;                        )                     350 West 1s Street
      COUNTY OF SAN LUIS OBISPO,                )                     Los Angeles, CA
   18     Defendants and Respondents.           )
                                                )           Assigned to Honorable
   19                                           )           DaleS. Fischer
                                                )
  20                                            )           Complaint Filed: July 24, 2019
                                                )
  21                                            )           [FILED CONCURRENTLY WITH
                                                )           REQUEST FOR JUDICIAL NOTICE]
  22    ___________________________)
  23          Plaintiffs submit the following memorandum of points and authorities in
  24    opposition to County of San Luis Obispo's Motion to Dismiss Plaintiffs' Amended
  25    Complaint.
  26    Ill
  27    III
  28    III
                                                    - l -
                     OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 2 of 25 Page ID #:359



   1                                            TABLE OF CONTENTS
   2 I.     Introduction ........................................................................................................... 2
   3 2.     Standards for Consideration of the Motion to Dismiss ....................................... .4
   4 3.     Statement of Facts ................................................................................................ 5
   5 4.     Plaintiffs State a Claim for Taking Two Recognized Forms of Property ............ 8
   6        A.      Plaintiffs Allege a Property Interest in Water and Sewer Service .............. 9
   7        B.      Plaintiffs Allege a Taking of the Value of Their Land ............................. !!
   8 5.     Plaintiffs State a Claim for Denial of Substantive Due Process ........................ 17
   9 6.     Public Policy Necessitates Following the Law and Compensating Property
  10        Owners for Property Taken for Public Use ........................................................ 19
  ]]   7.   Conclusion .......................................................................................................... 20
  12
  13

  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                     OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 3 of 25 Page ID #:360



                                                 TABLE OF AUTHORITIES
   2 FEDERAL CASES
   3 Baker v. Putnal, 75 F.3d 190, 196 (5th Cir.1996) ........................................................ 5
   4   Bank ofAm. Nat. T. & S. v. Summerland Cty. Water D. (9th Cir. 1985) 767 F .2d 544,
   5 548 .............................................................................................................................. 12
   6 Blackburn v. City of Marshall, 42 F.3d 925, 931 (5th Cir.1995) ................................. 4
   7 Board ofRegents v. Roth, 408 U.S. 564 (1972) 408 U.S. 564, 577 ............................. 9
   8   First English Evangelical Lutheran Church of Glendale v. County ofLos Angeles,
   9 482      u.s. 304,314 (1987) ..................................................................................... 16, 17
  10   Harris v. County of Riverside (9th Cir. 1990) 904 F .2d 497, 503 .............................. 11
  II Hearn v. City of Gainesville, 688 F.2d 1328, 1332 (11th Cir.1982) .......................... 18
  12 Lingle v. Chevron US.A., Inc. (2005) 544 U.S. 528, 536-537 ....................... 12, 13, 16
  13 Lockaryv. Ka>:fetz(9th 1990)917F.2d 1150, 1154-55 .......... 3, 11, 12, 13, 14, 15,18
  14 Lucas v. South Carolina Coastal Council (1992) 505 U.S. 1003, 1019 ............ 2, 3, 11

  15 McMillan v. Goleta Water Dist., 792 F.2d 1453, 1457 (9th Cir. 1986) ............... 12, 13
  16 Nollan v. California Coastal Comm'n, 483 U.S. 825, 831, 107 S. Ct. 3141, 3145,
  17 (1987) .......................................................................................................................... 11
  18 Penn Central Trans. Co. v. New York (1978) 438 U.S. 104, 124 .............................. 13
  19   Phillips v. Washington Legal Foundation
  20 524 U.S. 156,164,118 S.Ct. 1925, (1998) .................................................................. 8
  21 So sa v. Coleman, 646 F .2d 991, 993 (5th Cir.1981) .................................................... 4
  22 Spence v. Zimmerman, 873 F.2d 256, 258 (11th Cir. 1989) ...................................... 18
  23 Stop the Beach Renourishment, Inc. v. Fla. Dep't ofEnvtl. Prot., 560 U.S. 702,707,
  24 130 S. Ct. 2592, 2597, (2010) ....................................................................................... 8
  25 Washington ex rel. Seattle Title Trust Co. v. Roberge, 278 U.S. 116, 121 ................ 11
  26

  27

  28
                                                                        II

                        OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 4 of 25 Page ID #:361



   I   CALIFORNIA CASES
   2 Avenida San Juan Partnership v. City ofSan Clemente (2011) 201 Cai.App.4th
   3 1256, 1272-73 ............................................................................................................. 11
   4 Beutz v. County ofRiverside (201 0) 184 Cal.App.4th 1516, 1520-1521 .................. 10
   5 Furey v. City of Sacramento, 24 Cal.3d 862, 874, (1979) ........................................ 2, 9
   6 Gilbertv. State ofCal(fornia, 218 Cal.App.3d 234 (1990) ........... 3, 10, 13, 14, 15, 19
   7 Hollister Park Investment Co. v. Goleta County Water Dist.

   8 (1978) 98 Cal.App.3d 290 ................................................................. 10, 12, 13, 15,16
   9 Knox v. City of Orland ( 1992) 4 Cal. 4th 132 ............................................................... 9
  10 Regents of University of California v. East Bay Mun. Utility Dist. (2005) 130
  11 Cal.App.4th 1361, 1375-1376 .................................................................................... 10
  12 San Marcos Water Dist. v. San Marcos Unified School Dist.
  13 (1986)42Cal.3d154 .................................................................................................. 10
  14 Silicon Valley Taxpayers Ass'n, Inc. v. Santa Clara County Open Space Authority

  15 (2008) 44 Cal.4th 431, 441-442 ......................................................................... 2, 9, 10
  16 Swanson v. Marin Mun. Water Dist. (1976), 56 Cal.App.3d 512 ............ 10, 13, 15, 16
  17

  18

  19

  20
  21
  22
  23

  24
  25
  26
  27

  28
                                                                    iii
                       OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISl'O
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 5 of 25 Page ID #:362



   1                 MEMORANDUM OF POINTS AND AUTHORITIES
   2          1.    Introduction
   3          The state cannot convert legal lots approved for single family homes to open
   4 space without paying compensation. See, e.g. Lucas v. South Carolina Coastal
   5 Council (1992) 505 U.S. 1003, 1019. This lawsuit presents the question of whether
   6 local governments can convert legally created single family home lots to open space
   7 without compensation by choosing to deny water and sewer service and insisting
    8 that development can only occur with that service.
   9          Plaintiffs (or their predecessors in interest) paid substantial money for lots in
   10 Cambria based on the reasonable expectation that they would be able to develop
   11   homes on approved lots zoned for that purpose. (First Amended Complaint
  12 ("F AC") ~~ 13, 21-25)       Defendants County of San Luis Obispo ("County") and
  13 Cambria Community Services District ("District") have decided these lots will not
   14 be allowed to be developed to effectuate a no growth policy and the denial of water
   15 and sewer service is simply a tool to effectuate that purpose without compensating
   16 the owners of these lots. (FAC ~~ 20, 26-43)
   17         County's Motion to Dismiss ("MTD") is predicated on a single argument:
   18 Plaintiffs cannot state a claim because they do not have a protected "property
   19 interest" as mere "potential" water users. The argument fails for two, basic separate
  20 reasons.
  21          First, the F AC alleges facts which give rise to a property right or interest in
  22    sewer and water service. Under California law, a property right in utility service can
  23 arise from a "special assessment" or other fee charged particularly for the
  24 development and maintenance of utility infrastructure, which gives rise to a "special
   25 benefit" to the affected properties. See, e.g. Silicon Valley Taxpayers Ass'n, Inc. v.
   26 Santa Clara County Open Space Authority (2008) 44 Cal. 4th 431, 441-442; Furey v.
   27 City of Sacramento, 24 Cal.3d 862, 874, (1979). The FAC alleges such special
  28
                                                   -2-
                   OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 6 of 25 Page ID #:363



       assessments and fees were assessed and paid in this case. (FAC ~~ 15-20) 1 Thus,
   2 even assuming County is correct and this case depends on establishing a "property
   3 right" in water service, the FAC alleges an interest in water and sewer service.
   4         Second, this case does not depend on a property interest in water and sewer
   5 service. The primary property interests allegedly taken in this case are the
   6 underlying value of Plaintiffs' legal lots and the right to develop the lots as single
   7   family homes. 2 The F AC alleges the County and District have not simply failed to
   8 provide water and sewer service to Plaintiffs, but rather that they affirmatively
   9 denied such service to Plaintiffs as a means of stopping growth, thereby deprivi.ng
  10   plaintiffs of their right to develop and the value of their land. In other words, this
  11   case is about the attempt by the County and District to convert developable lots to
  12   open space, using the denial of utility service as a tool to that end.
  13         The Ninth Circuit has affirmed that just such a case may be stated in Lockary
  14 v. Kayfetz (9th 1990) 917 F.2d 1150, 1154-55 ("Lockary") which, like this case,
  15 arose from the denial of water service by a utility district. The Court in Lockary
  16 found the plaintiffs had no property right in water service under state law3, but
  17   nonetheless reversed summary judgment against lot owners, affirming their right to
  18 pursue claims for taking, equal protection, and substantive due process based on
  19 evidence that the defendant district had acted to deny the property owners the right
  20 of development. Lockary is dispositive of this case.
  21         County does not address Lockary or even language in the decision it relies
  22 upon heavily, Gilbert v. State of California, 218 Cal.App.3d 234 (1990) ("Gilbert"),
  23

  24   1
       County's failure to address this authority and argument is difficult to understand in
  25 light of the fact that it was ]Jled in the F AC and ]Jreviously briefed in conjunction
     w1th the prior complaint filea by Plaintiffs in U.S. District Court Case No. 2:14-cv-
  26 Q8536.
       Of course, a regulatory taking does not involve the ]Jhysical confiscation of real
  27 property, but rather regulation that confiscates its unaerlying value. See Lucas,
     ~upra, at 1014-1016.
  28    There was no contention in Lockary that the lot owners had paid special
     assessments for utility development or maintenance.
                                                   -3-
                   OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 7 of 25 Page ID #:364



   1   which make clear that if the evidence demonstrates that utility services are denied in
   2 an effort to stop development or growth, there is a regulatory taking.
   3         Instead of addressing these dispositive cases and factual allegations, County
   4   takes pains to inform the Court of the terrible consequences of allowing valid taking
   5 claims to proceed. County wants the Court to know it will cost a great deal of
   6 money to pay compensation to all prope1iy owners whose lots have been taken when
   7 local governments have been unable to obtain water to serve legal lots.
   8         County's policy argument is based on factual allegations that are inconsistent
   9 with the factual allegations of the F AC.     Plaintiffs will demonstrate that the County
  10 and District have chosen to deny Plaintiffs water service and chosen to deny
  11   Plaintiffs access to available sewer facilities to effectuate a policy of limited growth.
  12 (FAC    ~~   13-20, 37-44)
  13         In reality, this case gives rise to a much different public policy concern. Can
  14 local governments conve1i legal developable lots to open space without paying just
  15   compensation to the owners of those lots by requiring such developments use public
  16 water and sewer systems and refusing to obtain sufficient water or make available
  17 existing sewer systems?       If the facts alleged in the FAC are proved, that is exactly
  18 what happened in this case. If this case is dismissed, the Court will be holding that

  19   local governments can convert legal lots to open space without compensation by
  20 choosing to make utilities unavailable and demanding a connection to such utilities
  21 as a condition of development.
  22         2.      Standards for Consideration of the Motion to Dismiss
  23         Motions to dismiss for failure to state a claim upon which relief can be
  24 granted are disfavored and are rarely granted. Sosa v. Coleman, 646 F.2d 991, 993
  25 (5th Cir.l981 ). A district comi cannot dismiss a complaint, or any part of it, for
  26 failure to state a claim upon which relief can be granted unless it appears beyond a
  27 doubt that the plaintiff can prove no set offacts in support of his claim which would
  28 entitle him to relief. Blackburn v. City of Marshall, 42 F.3d 925, 931 (5th Cir.1995).
                                                  -4 -
                   OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 8 of 25 Page ID #:365



   1   In reviewing the MTD, the court must accept all well-pleaded facts in the complaint
   2 as true and view them in the light most favorable to the plaintiff. Baker v. Putnal,
   3 75 F.3d 190, 196 (5th Cir.1996).
   4           3.    Statement of Facts
   5           Plaintiffs (or their predecessors in interest) purchased legal lots zoned only for
   6 the development of single family homes in an unincorporated area of San Luis
   7 Obispo County known as Cambria, from the 1940s to 1989. (FAC ~~ 21-25). The
   8 lots were all purchased for a fair market value reflecting the reasonable expectation
   9 that they could be developed with single family homes. (!d)
  10           Plaintiffs were specially assessed to finance the construction and maintenance
  11   of the District's sewer and water systems 4 • (FAC ~~ 13-19)
  12           Plaintiffs sought to obtain water and sewer service from the District or secure
  13 a place on a waiting list for water or sewer service, but such applications were
  14   refused or rejected, with the District asserting "at this time" it was not accepting
  15 applications for service as a result of a continuing water emergency. (Id ~ 26) The
  16   District most recently confirmed it is not accepting applications for service in
  17 November, 2017. (Id)

  18           Plaintiffs submitted applications for a minor use permit that would allow
  19 development of single family homes. (Id ~ 27) The applications were returned
  20 unprocessed (and thereby rejected) because they were not accompanied by written
  21   verification of water and sewer service from the District. (!d)
  22           Plaintiffs believe there is no feasible path to development, but in an effort to
  23 confirm that assertion they moved forward with a "test case" via the Windelers. (Id
  24   ~   28) In April, 2017, the Windelers submitted a development application along with
  25 a variance request, seeking a variance from all requirements that would bar
  26 development without verification of water or sewer service from the District. (Id)
  27
       4
  28     Plaintiffs could allege additional specific facts if needed, including that water
       availability assessments they paid were used in part to drill three additional wells.
                                                   -5-
                    OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS Oll!SPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 9 of 25 Page ID #:366



   I   Because development was impossible without the variance, an agreement was
   2 reached to proceed first with the variance application ("Application"). (Id ~ 30)
   3         The Application made clear that the Windelers were prepared to develop with
   4   any combination of services that would be acceptable to the County, such as ground
   5 water from an onsite well water or trucked in water for the source of water and
   6 septic or the available sewer system for sewage disposal. (Id)
   7         The Application was first heard and denied by the County Planning
   8 Commission on August 24, 2017. (Jd ~~ 30-31) The Windelers appealed the denial
   9 to the County Board of Supervisors ("Board) (ld ~ 32). The appeal was heard on
  I0   October l 7, 2017 (Jd ~ 34 ). Staff recommended denial. (!d) Staff claimed it was
  II   unknown if the District would allow use of available sewers if alternative sources of
  12 water were approved. (Id) The Board voted to deny the appeal. (Jd ~ 35) On

  13 October 24, 2017, the County officially adopted Resolution No. 2017-265, denying
  14   the appeal ("Resolution") (Jd, See Resolution, attached as Exh. 1 to Plaintiffs'
  15 Request to Take Judicial Notice. ("RJN").
  16         Finding E(iii) confirmed that granting the Variance would be inconsistent
  17 with growth limitations adopted by the County and District, because there were 1831
  18 more vacant lots than can be developed under their self-imposed growth limitation.
  19 (Id, Finding E(iii) 5, FAC ~ 35) The findings also specifically reference the limits of
  20 the District's Buildout Reduction Program ("BRP"), designed to limit development
  21   by only providing water service and connections to those lot owners who currently
  22 have a wait list position. (Jd, See also FAC       ~   31)
  23         A senior County planner who worked on the project, Mr. Singewald, later
  24 confirmed in public comments that the District's moratorium on new water
  25 connections is part of the County's zero percent growth policy. (FAC ~ 37)
  26 Singewald confinned that in order to allow new development in Cambria, the
  27   5
         Relatedly, County's findings noted that granting a variance would be improper in
  28   light of the fact that there were so many other vacant residential lots not on the
       District's water service wait list. (Id Findmg C).
                                                 - 6-
                  OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 10 of 25 Page ID #:367



        District would have to lift its moratorium on new water connections and the County
    2 would have to amend the growth ordinance to increase Cambria's growth rate to
    3   higher than zero percent. (F AC   ~   3 7)
    4         Thus, the decision to deny a variance to the Windelers was consistent with
    5 and indeed the application of the zero growth policy of the County. The County will
    6 not allow development without District water and sewer and the County and District
    7   have intentionally declined to take steps to acquire sufficient water that could serve
    8   hundreds oflegallots. (Id ~ 43) In fact, the District, in concert with County, has
    9   developed plans to obtain additional water for lot owners who have secured a place
   10   on the District wait list, but decided that this additional water source be designed and
   11   limited so as to serve only those lot owners currently on the wait list to be consistent
   12   with the zero growth policy. (Id ~~ 38, 43)
   13         County makes the point that sometimes public agencies do not have the power
   14   to obtain water, that factors beyond their control prevent them from obtaining
   15   sufficient water. (See County Oppos. p. 13) Presumably, County and District can
   16 attempt to prove that state of facts at trial. As set forth above, Plaintiffs allege a far
   17 different state of facts, based on specific factual allegations that demonstrate County
   18 and District have purposefully declined to develop water and that demonstrate the
   19 County would not allow Plaintiffs to develop their lots even if such water came
   20   available (or with available well or trucked in water).   ,
   21         Finally, County suggests that the Windelers knew when they purchased their
   22 lot that "the District could not provide water for new hookups for the development
   23 of vacant, unimproved lots in Cambria." (County Oppos. p. 4, lines 20-21, citing its
   24   RJN, Exhibit C, p. 4.) While this "fact" does not appear to be relevant to the MTD,
   25 it is necessary to point out that County mischaracterizes the evidence.
   26         County "Exhibit C" is a letter from counsel for the Windelers to the County
   27 relating to the variance application. It notes that when the Windelers purchased their
   28 lot in 1988 they were aware the District was limited to 125 new connections a year
                                                     -7-
                   OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 11 of 25 Page ID #:368



    1   because of EPA environmental concerns over sewer connections. (Id) A waiting list
    2 was only needed when new construction demand exceeded the annual sewer
    3 connection constraint. (Jd pp 2-4).    In other words, the waiting list had nothing to
    4   do with water being unavailable. It simply limited the new connections to 125 a
    5 year out of environmental concerns regarding sewer connections. 6 (Id)
    6         In reality, if Defendants would have allowed 125 new connections a year
    7 since 1988, this lawsuit would be unnecessary. 7 Defendants arbitrarily chose instead
    8 to allow no growth beyond those lots which already had service or a wait list
    9 position.
   10         4.     Plaintiffs State a Claim for Taking Two Recognized Forms of
   11   Property
   12         Generally speaking, state law defines property interests. Stop the Beach
   13 Renourishment, Inc. v. Fla. Dep'tofEnvtl. Prot., 560 U.S. 702,707,130 S. Ct. 2592,
   14 2597, (2010), citing Phillips v. Washington Legal Foundation, 524 U.S. 156, 164,
   15   118 S.Ct. 1925, (1998).
   16         The MTD only addresses the right to a water connection as "property."
   17 Plaintiffs allege facts demonstrating a right to water and sewer service under
   18 California law, arising from the payment of special assessments for water and sewer
   19 services. County simply ignores the facts and law supporting this taking claim.
   20         County also curiously ignores the primary form of property that is alleged to
   21   have been taken, the underlying value of Plaintiffs' lots which includes the right to
   22 develop the lots consisting with their existing zoning. Defendants are alleged to
   23 have taken all or substantially all of the Plaintiffs' property by rendering their legal
   24
        6
   25   At trial, the Windelers will demonstrate they had a reasonable exJJectation of water
      service being available when they planned to build their home ana were repeatedly
   26 assured by District representatives that utility service would be available.
      7
        Over 30 years, from 1986 to 2016, this 125 connection a year limit would allow for
   27 3,750 r:ev,: conn~cti.ons. There are 1.87~ lots without a wait list position. Cr:A<;:,; 35)
      The Distnct wmt list (Exh. G to Distnct's RTN) shows a 663 owner wmt list. In
   28 other !'fO~ds, 125 ~onnections a year would easily have allowed services for all legal
      lots withm Lambna.
                                                   -8-
                   OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 12 of 25 Page ID #:369



    1   lots undevelopable and converting them to open space. Plaintiffs have a right to
    2 compensation when their lots are taken for public use without compensation, a right
    3 recognized by California and federal courts, including decisions which County cites
    4 and relies upon.
    5               A.     Plaintiffs Allege a Property Interest in Water and Sewer
    6 Service

    7         Plaintiffs allege a property interest in water and sewer service from the
    8 District arising from the payment of special assessments 8 . California courts have
    9 recognized a property right in utility service to properties which have not received
   10 service where those properties have been specially assessed for utility

   11   improvements. Silicon Valley, supra 44 Cal. 4th at 441-442. A special assessment
   12 may not be imposed without providing the associated special benefit to the assessed
   13 property. Id, citing Knox v. City of Orland (1992) 4 Cal.4th 132. See Furey v. City
   14 of Sacramento, 24 Cal.3d 862, 874-75 (1979), cert.den. 444 U.S. 976 ("Furey")
   15   (imposing the special assessments for sewers against the property, but not providing
   16 the associated "special benefit," the City is a taking). See also, Board of Regents v.
   17 Roth, 408 U.S. 564 (1972) 408 U.S. 564, 577 (Specific factual circumstances can
   18 demonstrate a "legitimate claim of entitlement").
   19         In Furey, a special assessment district was created for the establishment of
   20 sewer improvements in an area of Sacramento County that was intended by planning
   21 agencies for transition from agriculture to urban development and properties in the
   22 area paid the assessments when due. (Id at 866-867). The County thereafter
   23 amended its ordinance to set aside the land as permanent agricultural and open
   24 space. (Id at 868) The Court concluded that by imposing the special assessments
   25

   26
        8
   27   In addition, Plaintiffs can demonstrate at trial that they retain ground water rights
      that ran with the land when they acquired title. As previously explained, County
   28 refuses to allow development utilizing this water source and Plaintiffs can prove
      they cannot obtain a permit to drill such wells.
                                                  -9-
                   OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 13 of 25 Page ID #:370



        for sewers against the property, but not providing the associated "special benefit,"
    2 the City caused a taking. (Id at 874-75)
    3         Other courts have recognized that special assessments or charges which are
    4 the functional equivalent of such special assessments give rise to special benefits
    5 protected under state law. See, e.g. Beutz v. County of Riverside (20 10) 184
    6 Cal.App.4th 1516, 1520-1521 (A special assessment must confer a special benefit
    7 upon the property assessment beyond that conferred generally); Regents of
    8 University of California v. East Bay Mun. Utility Dist. (2005) 130 Cal.App.4th 1361,
    9 1375-1376 (a particular tax or charge, though not adopted as a special assessment,
   10 must be treated as a special assessment if it has the same purpose. (Id, citing San
   11 Marcos Water Dist. v. San Marcos Unified School Dist. (1986) 42 Cal.3d 154, the
   12 Court explained:
   13         In sum, a fee aimed at assisting a utility district to defray costs of
   14         capital improvements will be deemed a special assessment from which
   15         other public entities are exempt." (Id at 282, quoting San Marcos,
   16         supra, pp. 164-!65)
   17         Plaintiffs allege in detail that they were specially assessed to finance the
   18 construction of the District's sewer system, but are now being denied the benefit of
   19 the utility systems they paid to develop. (See F AC ~~ 14-19) County simply
   20 ignores these factual allegations and the line of cases cited above, including
   21 California Supreme Court cases, Silicon Valley and Furey, supra, which were
   22 asserted in Plaintiffs' prior complaint as well. Instead, County relies on Gilbert v.
   23 State of California, 218 Cal.App.3d 234 (1990) ("Gilbert"), and two decisions cited
   24 in Gilbert, Hollister Park Investment Co. v. Goleta County Water Dist. (1978) 98
   25 Cal.App.3d 290, ("Hollister") and Swanson v. Marin Mun. Water Dist. (1976), 56
   26 Cal.App.3d 512 ("Swanson"). None of these cases address whether a lot owner who
   27 paid a special assessment for the development of utilities has a property right in the
   28 service of that utility.    Plaintiffs allege a property right in utility service
                                                  - I 0-
                   OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 14 of 25 Page ID #:371



        recognized under California law. That property right has been taken without
    2 compensation.
    3                B.     Plaintiffs Allege a Taking of the Value of Their Land
    4         County's MTD entirely ignores the basic property right alleged to be taken for
    5 public use: the economic value of Plaintiffs' lots and the right to develop those lots
    6 consistent with existing zoning. The California Constitution prevents the taking of
    7 private property for public use without compensation. (Cal. Const. art. I,§ 19).
    8 Courts have recognized a "property right" in devoting land to any legitimate use.
    9 Harris v. County of Riverside (9th Cir. 1990) 904 F.2d 497, 503, citing Washington
   10 ex rel. Seattle Title Trust Co. v. Roberge, 278 U.S. 116, 121. When a government
   11   body takes private property for public use, it must provide compensation, even
   12   where title to the property remains in the name of the property owner. See, e.g.
   13 Nollan v. California Coastal Comm'n, 483 U.S. 825,831,107 S. Ct. 3141,3145,
   14 ( 1987). (Requiring allowance of public beach access as a condition of a building
   15 permit is a regulatory taking).
   16         The Supreme Court has recognized that governments cannot convert legal lots
   17 to open space without paying compensation. Lucas, supra, 505 U.S. at 1019.
   18 Indeed, even down-zoning a large lot in order to preserve open space can give rise to
   19 a taking. See, e.g. Avenida San Juan Partnership v. City of San Clemente (20 11) 20 I
   20   Cal.App.4th 1256, 1272-73. (limiting development to 1 unit instead of 4 to advance
   21   open space a taking) In this case, Plaintiffs allege their lots are being effectively
   22 "downzoned" to zero units.
   23         This Circuit has recognized a taking (and substantive due process) claim may
   24   be stated against California public entities in almost identical circumstances in
   25 Lockary, supra. The Court in Lockary, which was reviewing the granting of
   26 summary judgment against the property owner, found triable issues of fact as to
   27

   28
                                                   - 11 -
                   OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 15 of 25 Page ID #:372



        taking claims based on various takings' analyses. (Id at 1154-55)9 For example, the
    2 Court found the refusal to grant a water hook up could state a taking claim because it
    3   might deny the plaintiffs all economically viable use of their land. (Id at 1154) The
    4   Court also found triable issues of fact as to whether arbitrary government action
    5 rather than a shortage of water was the actual cause of the economic loss. (Id at
    6   1155).
    7            The FAC alleges Plaintiffs have been denied all economically viable use of
    8   their land and that their property has been taken under the alternate multi-factor tests
    9 recognized for evaluating regulatory taking under federallaw. 10 The FAC alleges
   10 District's actions were undertaken with the purpose of depriving Plaintiffs the right
   11   to develop their lots for their legal use. Lockary confirms that the refusal to allow a
   12 water connection does impact a recognized property right when it "takes" the value
   13 of the underlying real property. See also, Bank of Am. Nat. T. & S. v. Summerland
   14 Cty. Water D. (9th Cir. 1985) 767 F.2d 544, 548 (where the denial of water was
   15 pursuant to a land use decision, there may be a compensable taking).
   16            County cites an earlier decision in this Circuit, McMillan v. Goleta Water
   17 Dist., 792 F.2d 1453, 1457 (9th Cir. 1986). McMillan includes a discussion of the
   18 distinction between potential and actual water users, based on Hollister, 11 supra.
   19 The decision is largely irrelevant as it does not address a claim by a property owner
   20 that the denial of water service was utilized as a tool to take the value of the
   21 underlying real property. McMillan simply affirms the rule that there is no property
   22 right in potential water service. Plaintiffs' asse1tion of a property right in water and
   23
   24
        9
   25   The 1990 decision described the various takings analysis differently than it would
      today in light of the Supreme Court's more recent clarification of the various
   26 stanaards. For example, the Court in Lockary ar.plied the "substantially advances"
      test to determine wnether there was a taking (Td at 1154). The Supreme Court
   27 unambiguously rejected this test in Lingle v. Chevron USA., Inc. (2005) 544 U.S.
      ?<f8, 536-53 7 ("Lingle").
   28 11 See Lingle, supra at 538-539.
         See discussion regarding Hollister, below.
                                                   - 12 -
                     OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 16 of 25 Page ID #:373



        sewer service arises from the special assessments they paid to develop those
    2 facilities, which is not discussed in McMillan (or any case County cites).

    3            County's argument that Plaintiffs' takings claims can be dismissed without
    4 consideration of the merits is rejected by Lockary. Oddly enough, it is also rejected

    5   by the authority the District relies upon. District relies upon, Gilbert, supra, which,
    6 in tum, relies upon the other two state law cases County cites, Hollister and
    7   Swanson, supra. Gilbert approved the sustaining of a demurrer as to an inverse
    8 condemnation case against property owners who had been denied a water connection

    9 under a temporary water connection moratorium. (Td at 239) However, Gilbert
   10 acknowledged that the absence of a right to a property right in water did not dispose
   II   of the takings claim. (Jd at 252) The Court noted the complaint alleged the
   12 regulatory action of prohibiting new water connections was alleged to have deprived

   13 the property owners of all economically viable use of their property, concluding:

   14            Given that appellants have related the Department's action to the value
   15            of the real property itself, it is appropriate to further analyze these
   16            allegations in light of current taking jurisprudence. (Id)
   17            The Court in Gilbert proceeded to analyze the inverse condemnation claim on
   18 the merits at length, applying what it understood to be the takings law of the day (Jd
                         12
   19 at 252 to 259) . This Court would be required to apply a takings analysis

   20 differently than the Court in Gilbert and Plaintiffs question the extent to which the

   21   Court appeared to be making factual findings in reviewing the ruling on a demurrer,
   22 but Gilbert undeniably rejects the District's position in this case by undertaking a
   23   12
             As with Lockary, the takings anal,Ysis in Gilbert is inconsistent with current law in
   24 a)Jplying a "substantially advances' formula to determine if there is a taking (Jd at
      253). See FN 6, infra, Lingle, supra. The decision is also problematic in fmling to
   25 differentiate between the two separate takings tests, one stated as "denial of all
      economically viable use" and the second being the multi-prong balancing analysis of
   26 Penn Central Trans. Co. v. New York (1978) 438 U.S. 104, 124, which the Court in
      Gilbert seemed to treat as a single standard. See Gilbert, supra at 255. They are
   27 two separate standards.     See Lingle, supra, 538-39. County did not argue the
      substantive merits of a taking claim in the MTD. Plaintiffs offer this information so
   28 the Court is aware that merits of the takings analysis in this case will proceed under
      a different legal framework than stated in Gilbert or Lockary.
                                                      - 13 -
                      OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 17 of 25 Page ID #:374



        takings analysis on the merits, predicated on the taking of the plaintiffs real
    2 property. In that regard, Gilbert is consistent with Lockary. Both cases make it
    3 clear that a property owner who could prove that the denial of water was part of a
    4 land use planning effort to deny development could state a taking claim.
    5         Gilbert's analysis of the merits of the taking claim are moot, given that it
    6 applies an outdated takings analysis (See FNs 9 and 12, infra) and County has not
    7 itself argued the merits of an underlying taking claim in its MTD. However, it is
    8 still worthwhile to point out that the Court in Gilbert, in ruling on the merits, relied
    9 on factual "findings" that are different and inconsistent with the facts alleged in the
   10 FAC. For example, Gilbert's takings analysis was predicated on the assumption that
   11 the alleged harmful conduct was limited to a temporary moratorium until there was
   12 an improved supply of water. (Id at 253) The Court undertook what can only be
   13 described as a factual analysis to conclude that the water district had acted properly
   14 and that the moratorium was a necessary and temporary condition. (Id at 254-255).
   15 The Court factually rejected arguments that the plaintiffs were permanently denied
   16 access to water, finding the moratorium would lapse when conditions changed and
   17   the District planned to provide water service when it could. (Id at 256) The court
   18 examined whether the actions of the Department could be characterized as an effort
   19 to regulate or restricting land use, finding as a factual matter that the state's action
   20 could not be characterized as land use planning. (Id at 258).

   21         In contrast to Gilbert, the FAC alleges the County and District are
   22 permanently denying utility service to Plaintiffs to implement a no growth policy
   23 and County's own findings denying the Windelers a variance confirm the County
   24   would not allow development without District water and sewer because it would
   25 violate the County's growth limitations, its "Buildout Reduction Plan". (F AC ~ 35)
   26         This case is different from Gilbert in another important factual respect. In
   27 Gilbert, the demurring defendant was not the water district or planning agency, it
   28 was the State Department of Health Services, which had recommended denial of
                                                  - 14-
                   OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 18 of 25 Page ID #:375



    1 service under the Health & Safety Code, based on a moratorium declared by the
    2 water district. (ld at 239-240, 245-46) This impacted the takings analysis because
    3 the asserted responsibility to either provide service or end the water emergency was
    4 with the water district, not state department. (!d) The Court found the Department's
    5 sole action of requiring the District to maintain its moratorium until it could show an
    6 improved supply did not amount to a regulatory taking. (Id at 252).
    7         The County (and District) MTD undertakes no analysis of the merits of the
    8 takings claims, essentially ignoring the last 12 pages of Gilbert.
    9         Lockary, supra, specifically discussed Hollister, supra, in the context of a
   10 procedural due process claim, recognizing that potential water users did not have a
   11 property interest in water not yet received. (Lockary, supra at 1156). This was
   12 dispositive of the procedural due process claim because that claim was linked only
   13   to the denial of water service, rather than the taking of the underlying value of the
   14 property. (!d) Again, the Court nonetheless affirmed the property owner could
   15 proceed with taking and substantive due process claims.
   16         County also cites Hollister which rejected takings claims predicated on the
   17 theory that the impact of the challenged regulation was the implementation of a no
   18 growth policy. However, the Court reached that conclusion predicated on the
   19 finding that the challenged laws not only did not establish a no growth policy, but
   20 rather that it actually " ... mandates that the district seek additional sources of
   21 water" and represents a moratorium upon new service connections during drought
   22 conditions while a feasible and financially acceptable plan for expansion is
   23 developed. (Id at 294, emphasis added).
   24         The third California decision cited by the County is Swanson, supra.
   25 Swanson does not support the County's motion. Swanson involved an attempt to
   26 force a water district to grant a property owner a pipeline extension in order to
   27 provide water service to the property where there was a moratorium arising from a
   28 water shortage. 56 Cal.App. 3d, 512 at 515. On appeal, the property owner argued
                                                  • 15 •
                   OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 19 of 25 Page ID #:376



    1   the denial of service constituted a taking and other constitutional violations. Id at
    2   522.
    3          The Court rejected the taking claim, noting there was no "absolute right to be
    4 afforded water service" (!d) However, the Comi was clear that its decision rested
    5 on the assumption that the water district could not and did not adopt the moratorium
    6 as part of a no growth policy. (Id at 523) The Court explained:
    7          Politically, the power to "cut off one's water" by the simple expedient of
    8
               imposing a moratorium such as the one here involved is a potent weapon in
               effecting a no-growth policy within a community. Since District has neither
    9          the power nor the authority to initiate or implement such a policy, the
   10
               imposition of any restriction on the use of its water supply for that purpose
               would be invalid. We hasten to point out, however, that, as indicated by our
   11          decision, we find no evidence in the record before us of any such abuse of
   12          authority. Neve1iheless, we do foresee a continuing obligation on the part of
               District to exert every reasonable effort to augment its available water supply
   13          in order to meet increasing demands. (Id at 524, emphasis added)
   14

   15          This case presents the scenarios that the Courts in Swanson and Hollister
   16 found did not exist. In the case of Swanson, this conclusion was reached only after a

   17   full trial on the merits. Hollister reached its factual conclusion based on its reading
   18   that the challenged laws actually required the defendant to develop new water.
   19   There is no such record in this case.
   20          Unfortunately, the Court in Swanson is wrong in the sense that the County and
   21   District working together do have the ability to implement a no growth policy
   22   through, in part, the denial of access to public utilities, as the series of failed
   23   California state lawsuits alluded to by the District demonstrate. Of course, the
   24   purpose of a taking claim is to require compensation for valid government action
   25   which results in the confiscation of private property for public use 13 • County and
   26
        13
        As the Supreme Court in Lingle, supra, observed "[t]he Fifth Amendment" 'does
   27 not prohibit the taking of private property, but instead 2laces a condition on the
      exercise of that power.' 544 U.S. at 536-537, quoting First English Evangelical
   28 Lutheran Church of Glendale v. County of Los Angeles, 482 U.S. 304, 314 (1987).
      "In other words, it 'is designed not to limit the governmental interference with
                                                    - 16 -
                    OPPOSITION TO MOTION TO J)[SMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 20 of 25 Page ID #:377



        District have the power to take Plaintiffs' property. They have to compensate
    2   Plaintiffs for the property they have taken.
    3         This is not a case where the Court must infer the County and District are
    4 acting pursuant to growth limitations, though there is ample evidence alleged to
    5 support such an inference. The County explicitly rejected the Windelers' variance
    6 application in its official findings because the requested variance was inconsistent
    7   with the County and District's Buildout Reduction Plan. The County and District
    8   have expressly chosen to limit the development of water to serve only those lots
    9 which either currently have service or have a wait list position to serve the goal of

   10 limiting development. These actions were undertaken with the specific stated

   II   purpose of limiting development to only those lots which have a water service
   12   waiting list position.
   13         Not one of the cases cited by the County is based on a case where the local
   14   government was a found to have permanently denied water as part of a no growth
   15   policy. Likewise, not one of the cases cited by the County involves lot owners who
   16   paid special assessments to develop water and sewer capacity and are therefore have
   17   a property interest in utility service. The MTD must fail because it is predicated on
   18 a state of facts that are directly contracted by the allegations ofthe FAC.
   19          5.      Plaintiffs State a Claim for Denial of Substantive Due Process
   20          County's MTD seeks dismissal of Plaintiffs' substantive due process claims
   21   based only on the alleged absence of a protected property right. Thus, the motion
   22   should be denied for the reasons already stated. Plaintiffs state a claim for denial of
   23   substantive due process based on allegations that the claim of a water emergency
   24   and denial of sewer service is pretextual, that the County and District are, in fact,
   25   acting on a concerted plan to effectuate County's no growth policy.
   26

   27

   28   property rights per se, but rather to secure compensation in the event of otherwise
        proper mterference amounting to a taking."' (Id), quoting First English at 315).
                                                   - 17 -
                    OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 21 of 25 Page ID #:378



    1         The Court in Lockary, supra, found that summary judgment was not proper as
    2 to substantive due process and equal protection claims, notwithstanding the
    3 deferential standard of review applicable to such claims. (Id at 1155) The Court
    4 noted that the plaintiffs asserted the refusal to provide water service was pretextual,
    5 that there was enough water to allow for population growth. (Id at 1155-56). The
    6 Court concluded there was enough evidence to create a triable issue of fact,
    7 notwithstanding the fact that the conduct was, at least on its face, rationally related
    8 to a legitimate government interest. (Id) Lockary 's holding is consistent with long
    9 standing legal authority regarding substantive due process claims. Spence v.

   10 Zimmerman, 873 F.2d 256,258 (11th Cir. 1989). (the deprivation of a property
   11   interest is of constitutional stature if it is undertaken for an improper motive and
   12 pretextual, arbitrary, and capricious, and without any rational basis). Id, quoting
   13 Hearn v. City of Gainesville, 688 F.2d 1328, 1332 (11th Cir.l982)).
   14         Plaintiffs allege the lack of water is the pretext for effectuating a no growth
   15   policy.   The FAC alleges that to the extent there actually is an "emergency" water
   16 shortage that has continued for decades, that it wasn't a true emergency at all, but
   17 rather a purposefully maintained shortage. (see e.g. FAC «J«J 41-43, 57-58) In
   18 addition, while the County focuses only on water, the F AC also addresses the
   19 arbitrary denial of sewer service, which District refuses to provide without
   20 explanation, even though sewer lines are immediately available to the Plaintiffs'
   21 lots. (See FAC 4J 13, 33) The District's actions in simply refusing to accept or
   22 process any applications for sewer or water service and ignoring a pern1it referral
   23 from the County are part of this pattern of alleged arbitrary behavior.    (Id~   26, 33,
   24 42) Such allegations and others in the F AC demonstrate that Plaintiffs state a claim
   25 for denial of substantive due process. Lockary is controlling.
   26
   27

   28
                                                   - 18 -
                    OI'POSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 22 of 25 Page ID #:379



              6.     Public Policy Necessitates Following the Law and Compensating
    2 Property Owners for Property Taken for Public Use
    3         County's final "argument" is that dismissal of this case is required by public
    4 policy in order to protect public agencies from exposure to large takings claims

    5 simply because they do not have sufficient water. The argument is disingenuous as

    6   Plaintiffs will prove that the County and District have chosen to prevent the
    7 development of Plaintiffs' legal lots as part of a no growth policy that will convert
    8   hundreds of these lots to open space. Thus, local agencies with water shortages who
    9   are seeking additional water and not seeking to limit development are not threated
                           14
   10 by this litigation        .

   II         Thus, the real public policy at issue in this is whether local governments can
   12 effectively implement politically popular "no growth" and "open space" policies by

   13   converting legal, privately held lots to open space without compensating the owners
   14   of those lots, using the device of permanently withholding utility service and
   15   insisting that development cannot occur without that utility service?     In this case,
   16 to add injury to injury, the lot owners actually paid special assessments to develop
   17   the water and sewer infrastructure and are nevertheless being told they are mere
   18   "potential users" with no right of service, even as the water and sewer lines run
   19   directly by their lots. What public policy interest favors that result?
   20         In any event, this motion must be decided based on the law, not based on the
   21   publicly desired result. The County's MTD is largely an invitation to ignore the law
   22 because the consequences would be harmful, oblivious to the consequences to the
   23   people who put their savings into the dream of a retirement home in Cambria.
   24 Ill

   25   Ill
   26
      " County suggests there is potential liability to those lot owners on the cunent wait
   27 list. These lot owners are "potential" water customers who the District intends to
      serve through its new desalination water source. In other words, these lot owners are
   28 like the Plaintiffs in Gilbert and other state cases the County cites because the
      County and District are not attempting to_ f§~vent the development of those lots.
                    OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 23 of 25 Page ID #:380



            7.     Conclusion
    2       For the foregoing reasons, the County's Motion to Dismiss should be denied
    3 and County ordered to answer the First Amended Complaint.
    4 Dated: September 16, 2019            GREGORY BEAM & ASSOCIATES, INC.
    5
                                           By:         /s/ Mark D. Alpert
    6
                                                 Mark D. Alpert
    7                                            Attorneys for Plaintiffs and Petitioners
    8
    9

   10

   II

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                             - 20 -
                 OPPOSITION TO MOTION TO DISMISS BY COUNTY OF SAN LUIS OBISPO
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 24 of 25 Page ID #:381



    1                                   PROOF OF SERVICE
    2       WINDELER, et al. v. CAMBRIA COMMUNITY SERVICES DISTRICT, ET AL.
    3                           Case No. 2:17-cv-08536 -DSF- (JEMx)
    4   STATE OF CALIFORNIA, COUNTY OF ORANGE
    5
             I am employed in the County of Orange, State of California. I am over the
    6 age of  18 years and am not a party to the within action. My business address is
      23113 Plaza Pointe Drive, Smte 100, Laguna Hills, CA 92653. On September 16,
    7 2019, I caused the foregoing document(s) described as:
      PLAINTIFFS' OPPOSITION TO MOTION TO DISMISS OF DEFENDANT
    8 COUNTY OF SAN LUIS OBISPO
    9
        to be served on the interested parties in this action as follows:
   10

   11   n  By placing 0 the original     n a true copy thereof enclosed in sealed envelopes
        addressed as stateCl below or [XX] by sending a copy as stated and addressed below:
   12
   13                              SEE ATTACHED SERVICE LIST

   14
             l6] BY ELECTRONIC SERVICE. I ce1iify that I electronically filed the
   15 foregomg   with the Clerk of the Court for the United States District Court, Central
      District of California by: using the CM/ECF system. I certify that all participants in
   16 the case are registered CM/ECF users and that service will be accomplished by the
      CM/ECF system.
   17

   18       I declare under penalty of perjury under the laws of the State of California that
      the foregoing is true and correct.
   19       Executed on September 16, 2019, at Laguna Hills, California.
   20

   21                                                  Sandra Beck
   22

   23

   24
   25
   26

   27

   28

                                             PROOF OF SERVICE
Case 2:19-cv-06325-DSF-JEM Document 21 Filed 09/16/19 Page 25 of 25 Page ID #:382



    1                                  SERVICE LIST
    2      WINDELER, et al. v. CAMBRIA COMMUNITY SERVICES DISTRICT, ET AL.
    3                         Case No. 2:19-cv-06325 -DSF(JEMx)
    4 Rita L. Neal, Esq.                            Michael M. McMahon, Esq.
        Jon Ansolabehere, Esq.                      CARMEL & NACCASHA, LLP
    5   County Counsel
        County of San Luis Obispo                   1908 Spring Street
    6   1055 Monterey St;.; Room D320               Paso Robles, CA 93446
        San Luis Obispo, LA 93408                   Phone: 805-226-4148
    7   Phone: 805-781-5400
        Fax: 805-781-4221                           Fax: 805-226-4147
    8   Email: jansolabehere@co.slo.ca.us           Em ai I : illlJQC:lJlllitl2D_(f31~:E.IT!l!f.~~s;.s>DJ.
    9
      AttorneJ:S for Defendant and ResJJondent, Attorneys for Defendant and Respondent,
   10 COUNTYOFSANLUISOBISPO                     CAMBRIA COMMUNITY SERVICES
   11                                           DISTRICT

   12

   13

   14

   15

   16

   17

   18

   19

   20
   21

   22
   23

   24

   25

   26
   27

   28
                                               ii
                                        PROOF OF SERVICE
